DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 and 21-29 are pending.
Claims 12-20 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “shape building materials after they have been delivered to a site…” It is unclear whether the site of claim 29 is the same or different as the site recited in claim 1 (“control deposition of any building materials on a site…”). Clarification and correction is required.
Claim 29 recites the limitation “selectively deliver building materials to a building site…” It is unclear whether the site of claim 29 is the same or different as the site recited in claim 27 (“control deposition of any building materials on a site…”). Clarification and correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US20210129377), and further in view of Hadas (US20160046073) and Khoshnevis (WO2005070657).
Regarding claim 1, Mo teaches an autonomous robotic construction system (Abstract: fully automated without the need for formwork, molding, or labor; see 4-D) configured to distribute building materials (Abstract: 4-dimensional printing system and method for printing reinforced concrete), the system comprising: 
at least one frame (support frames 50 and guide rails 65) comprising at least one substantially horizontal track (guide rails 65) and at least one set of substantially vertical tracks (support frames 50); 
at least one nozzle (nozzles 30, 35); 
at least one movable device (motion control mechanisms 40) coupled to the frame (see Figure 1) and configured to move said nozzle around said frame ([0022] allow the nozzles to move side-to-side (x-axis), such as along nozzle support bars 45); 
at least one pump ([0022] dispensing mechanism may include pumps) configured to pump building materials through said at least one nozzle ([0022] to provide the desired materials to the concrete 35 or reinforcement nozzles 40); 

In the same field of endeavor pertaining to an autonomous robotic construction system, Khoshnevis teaches at least one feed tube (feeding tube 2826; Figure 29) that is rotatable ([00143] feeding tube 2826 to which it is attached can rotate 360 degrees), said feed tube configured to distribute building materials (see material deposited from nozzles via feeding tube in Figure 28 and 29). A rotatable feeding tube allows for the creation of various structure shapes, such as corners ([00143] This allows for creation of various structure shapes, such as corners. Concurrent control of the wheel assembly, rotation of the material container and transfer tube, and the CC nozzle orientation may be used to create various geometrical features).

However, Mo modified with Khoshnevis fails to teach at least one feed tube comprising a rotatable sleeve coupled to the at least one nozzle; at least one rotatable auger disposed inside of said at least one rotatable sleeve; and wherein said computer controls a rotation of said at least one rotatable sleeve and a rotation of said at least one rotatable auger to control a distribution of building materials to the at least one nozzle.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, the embodiment of Figure 1A-1E of Hadas teaches at least one feed tube (see modified Figure 1A below) comprising a rotatable sleeve (gear portion 120; Figure 1A) coupled to the at least one nozzle (nozzle 112; Figure 1A), wherein said computer controls a rotation of said at least one rotatable sleeve. The rotatable sleeve enables rotation of the nozzle, which can increase material solidification rates and increase printing speeds ([0027] one or more components of a 3D printer may be configured such that a target viscosity of the molten material may be achieved while also allowing for faster solidification of the molten material).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify at least one feed tube of Mo modified with Khoshnevis to comprise a rotatable sleeve coupled to the at least one nozzle, as taught by Hadas, for the benefit of increasing material solidification rates and printing speeds. 

In the embodiment of Figure 2A-2D, Hadas teaches at least one rotatable auger (screw 250; Figure 2A) disposed inside of said at least one rotatable sleeve ([0059] screw 250 may be coupled to the nozzle 212 such that the screw 250 may rotate along with rotation of the nozzle 212) and wherein said computer controls a rotation of said at least one rotatable sleeve and a rotation of said at least one rotatable auger ([0065] computing device 216 may be configured to direct the rotational speed with respect to the screw 250) to control a distribution of building materials to the at least one nozzle ([0068] relative rotation about the screw 250 may apply additional shearing forces to the molten material 206 in the material channel 204). The rotating auger may achieve a target viscosity of the molten material at lower temperatures, and the printer speed may increase ([0069] printer 200 may be configured to achieve a target viscosity of the molten material 206 at a lower temperature than other types of 3D printers. As such, the printing speed of the printer 200 may be increased as compared to other types of 3D printers).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said at least one rotatable sleeve of the embodiment of Figure 1 of Hadas to comprise at least one rotatable auger disposed inside of said at least one rotatable sleeve, as taught in the embodiment of Figure 2 of Hadas, for the benefit of achieving a target viscosity of the molten material at lower temperatures, and increasing the printer speed.

    PNG
    media_image1.png
    672
    504
    media_image1.png
    Greyscale

Regarding claim 2, Mo modified with Khoshnevis and Hadas teaches the system as in claim 1. Further, Mo teaches wherein said at least one movable device is configured to move along at least one of said substantially horizontal track or at least one track of said set of substantially vertical tracks ([0022] 4D printer 10 provides motion control mechanisms that allow the nozzles 30, 35 to be moved along three axes; see x, y and z-axes in Figure 1).
Regarding claim 3, Mo modified with Khoshnevis and Hadas teaches the system as in claim 1. Further, Mo teaches wherein said at least one substantially horizontal track of said frame comprises at least two substantially parallel tracks (see guide rails 65 in Figure 1).
Regarding claim 4, Mo modified with Khoshnevis and Hadas teaches the system as in claim 3, wherein said at least one set of substantially vertical tracks of said frame comprises at least two substantially parallel tracks (see supporting frames 50 in Figure 1).
Regarding claim 5, Mo modified with Khoshnevis and Hadas teaches the system as in claim 4. Further, Mo teaches the system further comprising at least one cross-beam configured 
Regarding claim 6, Mo modified with Khoshnevis and Hadas teaches the system as in claim 4. Further, Mo teaches wherein said at least one nozzle is coupled to said at least one cross beam ([0022] nozzle 35 and reinforcement nozzle 30 both provide motion control mechanisms 40 that allow the nozzles to move side-to-side (x-axis), such as along nozzle support bars 45).
Regarding claim 10, Mo modified with Khoshnevis and Hadas teaches the system as in claim 5. Further, Mo teaches wherein said at least one cross-beam is vertically movable along each of said at least two substantially parallel vertical track ([0022] motion control mechanisms 40 may allow the concrete 35 and reinforcement nozzles 30 to also move up and down (z-axis) relative to the motion control mechanism during printing; see z-axis in Figure 1).
Regarding claim 21, Mo modified with Khoshnevis and Hadas teaches the system as in claim 1. However, Mo modified with Khoshnevis and Hadas teaches the fails to teach wherein said at least one rotatable sleeve is rotatable in a direction opposite of said auger.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, Hadas teaches wherein said at least one rotatable sleeve is rotatable in a direction opposite of said auger ([0050] the bearings 124 may be disposed between the bearing channel and the tube 102 such that the nozzle 112 may rotate (clockwise or counterclockwise) about the tube 102 via the bearings 124).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one rotatable sleeve of Mo modified with .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US20210129377), and further in view of Hadas (US20160046073), Khoshnevis (WO2005070657) and Kreiger (US20180056544)
Regarding claim 7, Mo modified with Khoshnevis and Hadas teaches the system as in claim 1. However, Mo modified with Khoshnevis and Hadas fails to teach wherein said at least one substantially horizontal track comprises at least one substantially I beam shaped track.
In the same field of endeavor pertaining to three-dimensional printing apparatuses for building construction, Kreiger teaches wherein said at least one substantially horizontal track (runaway assembly 10) comprises at least one substantially I beam shaped track (first and a second runway rail 11a and 11b; see I-shape at end of 10 in Figure 1A). The I shape allows for further extension of the track by attaching more rail connectors to provide a greater range of lengths in printed structures ([0018] to extend the overall length of runway assembly 10 and provide a greater range of lengths in printed structures… certain embodiments may extend the overall length of runway assembly 10 even further by attaching still more rail connectors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one substantially horizontal track of Mo modified with Khoshnevis and Hadas comprise at least one substantially I beam shaped 
Regarding claim 8, Mo modified with Khoshnevis and Hadas teaches the system as in claim 1. However, Mo modified with Khoshnevis and Hadas fails to teach wherein said at least one movable device comprises at least one cart.
In the same field of endeavor pertaining to three-dimensional printing apparatuses for building construction, Kreiger teaches wherein said at least one movable device (printing trolley 40) comprises at least one cart (printing trolley 40). The cart raises and lowers the nozzle in a vertical direction, and as a result, allows a user to print in three dimensions ([0017] Printing trolley 40 also raises and lowers printing column 50 in a vertical direction. As a result, a user may print in three dimensions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one movable device of Mo modified with Khoshnevis and Hadas to comprise at least one cart, as taught by Kreiger, for the benefit of allowing a user to print in three dimensions.
Regarding claim 9, Mo modified with Khoshnevis, Hadas and Kreiger teaches the system as in claim 8. However, Mo modified with Khoshnevis, Hadas and Kreiger fails to teach wherein said at least one  set of substantially vertical tracks is positioned on said at least one cart wherein said at least one substantially vertical track is movable along said at least one horizontal track.
In the same field of endeavor pertaining to three-dimensional printing apparatuses for building construction, Kreiger teaches wherein said at least one substantially vertical track 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one substantially vertical track of Mo modified with Khoshnevis, Hadas and Kreiger to be positioned on said at least one cart wherein said at least one substantially vertical track is movable along said at least one horizontal track, as taught by Kreiger, for the benefit of allowing a user to print in three dimensions, as discussed in claim 8.

Claims 11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US20210129377), and further in view of Hadas (US20160046073), Khoshnevis (WO2005070657) and Niederberger (US20180093373).
Regarding claim 11, Mo modified with Khoshnevis and Hadas teaches the system as in claim 10. However, Mo modified with Khoshnevis and Hadas fails to teach the system further comprising at least one nozzle platform, wherein said at least one nozzle is coupled to said at least one nozzle platform, wherein said at least one nozzle platform is movable along said at least one cross-beam.
In the same field of endeavor pertaining to a three-dimensional printing apparatus for building construction Niederberger teaches the system further comprising at least one nozzle platform (work head 13), wherein said at least one nozzle (nozzles 11a, 11b) is coupled to said 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one nozzle of Mo modified with Khoshnevis and Hadas be coupled to a nozzle platform, wherein said at least one nozzle platform is movable along said at least one cross-beam, as taught by Niederberger, for the benefit of ensuring a spatial concrete build control.
Regarding claim 23, Mo modified with Khoshnevis and Hadas teaches the system as in claim 1. However, Mo modified with Khoshnevis and Hadas fails to teach the system further comprising at least one roller wherein said at least one roller is coupled to the feed tube, and wherein said at least one roller is positioned adjacent to said at least one nozzle, wherein said at least one roller is configured to shape building materials after they have been delivered to a site by said at least one nozzle.
In the same field of endeavor pertaining to a three-dimensional printing apparatus for building construction Niederberger teaches the system further comprising at least one roller (embossing roller 23; Figure 17) wherein said at least one roller is coupled to the feed tube (see Figure 17), and wherein said at least one roller is positioned adjacent to said at least one nozzle 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Mo modified with Khoshnevis and Hadas further comprising at least one roller that is configured to shape building materials after they have been delivered to a site by said at least one nozzle, as taught by Niederberger, for the benefit of creating complex elements and constructions with surface processing in a short amount of time.
Regarding claim 24, Mo modified with Khoshnevis, Hadas and Niederberger teaches the system as in claim 23. However, Mo modified with Khoshnevis, Hadas and Niederberger fails to teach the system further comprising at least one stepper motor, coupled to said at least one auger, wherein said at least one stepper motor is configured to drive said auger.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, Hadas teaches the system further comprising at least one stepper motor ([0047] motor 160 may include a stepper motor). The stepper motor allows for a rotational position of a gear, and therefore the effective size of holes of the nozzle, to be controlled by a computing device ([0048] computing device 116 may be configured to adjust a rotational position of the gear 162 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Mo modified with Khoshnevis, Hadas and Niederberger to further comprise at least one stepper motor, as taught by Hadas, for the benefit of controlling the effective size of holes of the nozzles by a computing device.
Further, the embodiment of Figure 1 of Hadas fails to teach the at least one stepper motor coupled to said at least one auger, wherein said at least one stepper motor is configured to drive said auger. In the embodiment of Figure 2, Hadas teaches at least one motor coupled to said at least one auger, wherein said at least one motor is configured to drive said auger ([0059] screw 250a may be coupled to a receive portion 260a of the nozzle 212a such that the screw 250a may rotate along with rotation of the nozzle 212a; the nozzle 212 is rotated by gear 218 connected to motor 214 as shown in Figure 2A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stepper motor of Hadas in the embodiment of Figure 1 coupled to said at least one auger, wherein said at least one stepper motor is configured to drive said auger, as taught by the embodiment of Figure 2, for the benefit of achieving a target viscosity of the molten material at lower temperatures, and increasing the printer speed, as discussed in claim 1.
claim 25, Mo modified with Khoshnevis, Hadas and Niederberger teaches the system as in claim 24. However, Mo modified with Khoshnevis, Hadas and Niederberger fails to teach wherein said stepper motor is configured to rotate said at least one rotatable sleeve.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, Hadas teaches wherein a motor is configured to rotate said at least one rotatable sleeve ([0051] gear portion 120 may be coupled to a gear 118 of the printer 100 and the gear 118 in turn may be coupled to a motor 114 of the printer 100. The gear 118 may be coupled to the motor 114 such that the motor 114 may rotate the gear 118 when the motor 114 is activated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said stepper motor of Mo modified with Khoshnevis, Hadas and Niederberger be configured to rotate said at least one rotatable sleeve, as taught by Hadas, for the benefit of achieving a target viscosity of the molten material at lower temperatures, and increasing the printer speed, as discussed in claim 1.
Regarding claim 26, Mo modified with Khoshnevis, Hadas and Niederberger teaches the system as in claim 25. However, Mo modified with Khoshnevis, Hadas and Niederberger fails to teach wherein said at least one computer is configured to control said stepper motor.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, Hadas teaches wherein said at least one computer is configured to control said stepper motor ([0048] computing device 116 may be configured to adjust a rotational position of the gear 162 by controlling rotation of the motor 160). The stepper motor allows for a rotational position of a gear, and therefore the effective size of holes of the nozzle, to be controlled by a computing 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one computer of Mo modified with Khoshnevis, Hadas and Niederberger to be configured to control said stepper motor, as taught by Hadas, for the benefit of controlling the effective size of the holes of the nozzle by a computer.

Claims 22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US20210129377), and further in view of Hadas (US20160046073), Khoshnevis (WO2005070657) and Yin et al. (CN106182787).
Regarding claim 22, Mo modified with Khoshnevis and Hadas teaches the system as in claim 1. However, Mo modified with Khoshnevis and Hadas fails to teach wherein said at least one nozzle is rotatable and wherein the nozzle is substantially rectangular in shape.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, Hadas teaches wherein said at least one nozzle is rotatable (Abstract: rotation mechanism coupled to the emission end and configured to enable rotation of the nozzle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nozzle of Mo modified with Khoshnevis and Hadas be rotatable, as taught by Hadas, for the benefit of achieving a target viscosity of the molten material at lower temperatures, and increasing the printer speed, as discussed in claim 1.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nozzle of Mo modified with Khoshnevis and Hadas be substantially rectangular in shape, as taught by Yin, since changing the nozzle shape falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 27, Mo teaches an autonomous robotic construction system (Abstract: fully automated without the need for formwork, molding, or labor; see 4-D) configured to distribute building materials (Abstract: 4-dimensional printing system and method for printing reinforced concrete), the system comprising: 
at least one frame (support frames 50 and guide rails 65) comprising at least one substantially horizontal track (guide rails 65) and at least one set of substantially vertical tracks (support frames 50); 
at least one nozzle (nozzles 30, 35)
at least one movable device (motion control mechanisms 40) coupled to the frame (see Figure 1) and configured to move said nozzle around said frame ([0022] allow the nozzles to move side-to-side (x-axis), such as along nozzle support bars 45); 

at least one computer system ([0018] computer system (not shown)) comprising at least one microprocessor ([0019] computer system may provide a CPU, processor, microprocessor) configured to control said at least one nozzle (0019] nozzles 30, 35 will be programmed such that they print each layer(s)), said at least one movable device and said at least one pump to control deposition of any building materials on a site ([0022] pumps, mixing mechanism(s), associated controls or the like to provide the desired materials to the concrete 35 or reinforcement nozzles 40). However, Mo fails to teach at least one rotatable nozzle, wherein said at least one rotatable nozzle is substantially rectangular in shape; at least one feed tube that is rotatable, said feed tube configured to distribute building materials; wherein said computer controls a rotation of said at least one rotatable nozzle to control a distribution of building materials.
In the same field of endeavor pertaining to an autonomous robotic construction system, Khoshnevis teaches at least one feed tube (feeding tube 2826; Figure 29) that is rotatable ([00143] feeding tube 2826 to which it is attached can rotate 360 degrees), said feed tube configured to distribute building materials (see material deposited from nozzles via feeding tube in Figure 28 and 29). A rotatable feeding tube allows for the creation of various structure shapes, such as corners ([00143] This allows for creation of various structure shapes, such as corners. Concurrent control of the wheel assembly, rotation of the material container and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the feeding tube of Mo be a rotatable feeding tube, as taught by Khoshnevis, for the benefit of creating various structure shapes, such as corners.
However, Mo modified with Khoshnevis fails to teach at least one rotatable nozzle, wherein said at least one rotatable nozzle is substantially rectangular in shape and wherein said computer controls a rotation of said at least one rotatable nozzle to control a distribution of building materials.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, Hadas teaches at least one rotatable nozzle (Abstract: rotation mechanism coupled to the emission end and configured to enable rotation of the nozzle) and wherein said computer controls a rotation of said at least one rotatable nozzle ([0048] computing device 116 may be configured to adjust a rotational position of the gear 162 by controlling rotation of the motor 160) to control a distribution of building materials ([0048] the computing device 116 may be configured to adjust the effective size of the holes of the nozzle 112a by directing an amount of rotation of the motor 160). The motor allows for a rotational position of a gear, and therefore the effective size of holes of the nozzle, to be controlled by a computing device ([0048] As such, the computing device 116 may be configured to adjust the effective size of the holes of the nozzle 112a by directing an amount of rotation of the motor 160).

Further, Mo modified with Khoshnevis and Hadas fails to teach wherein said at least one rotatable nozzle is substantially rectangular in shape. In the same field of endeavor pertaining to a nozzle travelling on a frame to print a build material, Yin teaches wherein the nozzle is substantially rectangular in shape (see rectangular shape at nozzle in Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nozzle of Mo modified with Khoshnevis and Hadas be substantially rectangular in shape, as taught by Yin, since changing the nozzle shape falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 28, Mo modified with Khoshnevis, Hadas and Yin teaches the system as in claim 27. However, Mo modified with Khoshnevis, Hadas and Yin fails to teach the system further comprising a stepper motor, wherein said stepper motor is configured to control a rotation of said at least one rotatable nozzle.
In the same field of endeavor pertaining to a computer-controlled printer nozzle, Hadas teaches the system further comprising at least one stepper motor ([0047] motor 160 may include a stepper motor). The stepper motor allows for a rotational position of a gear, and therefore the effective size of holes of the nozzle, to be controlled by a computing device 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Mo modified with Khoshnevis, Hadas and Yin to further comprise at least one stepper motor, as taught by Hadas, for the benefit of controlling the effective size of holes of the nozzles by a computing device.
However, the embodiment of Figure 1 of Hadas fails to teach wherein said stepper motor is configured to control a rotation of said at least one rotatable nozzle. 
In the embodiment of Figure 2, Hadas teaches at least one motor configured to control a rotation of said at least one rotatable nozzle ([0059]the nozzle 212 is rotated by gear 218 connected to motor 214 as shown in Figure 2A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stepper motor of Hadas in the embodiment of Figure 1 be configured to control a rotation of said at least one rotatable nozzle of Mo modified with Khoshnevis, Hadas and Yin, as taught in the embodiment of Figure 2 of Hadas, for the benefit of achieving a target viscosity of the molten material at lower temperatures, and increasing the printer speed, as discussed in claim 1.
Regarding claim 29, Mo modified with Khoshnevis, Hadas and Yin teaches the system as in claim 28. However, Mo modified with Khoshnevis, Hadas and Yin fails to teach the system further comprising at least one auger and at least one rotatable sleeve coupled to said nozzle, 
In the same field of endeavor pertaining to a computer-controlled printer nozzle, the embodiment of Figure 1 of Hadas teaches the system comprising at least one rotatable sleeve (gear portion 120; Figure 1A) coupled to said nozzle (nozzle 112; Figure 1A), wherein said at least one rotatable sleeve and said at least one nozzle are coupled to a motor and are rotatable via said motor ([0051] gear portion 120 may be coupled to a gear 118 of the printer 100 and the gear 118 in turn may be coupled to a motor 114 of the printer 100. The gear 118 may be coupled to the motor 114 such that the motor 114 may rotate the gear 118 when the motor 114 is activated) and configured to selectively deliver building materials to a building site (thread 107 of the molten material 106; Figure 1A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said stepper motor of Mo modified with Khoshnevis, Hadas and Niederberger be configured to rotate said at least one rotatable sleeve and said at least one nozzle to selectively deliver build material, as taught by Hadas, for the benefit of achieving a target viscosity of the molten material at lower temperatures, and increasing the printer speed, as discussed in claim 1.
However, the embodiment of Figure 1 fails to teach the system further comprising at least one auger, wherein said at least one auger is disposed inside of said at least one rotatable 
In the embodiment of Figure 2A-2D, Hadas teaches at least one rotatable auger (screw 250; Figure 2A) disposed inside of said at least one rotatable sleeve ([0059] screw 250 may be coupled to the nozzle 212 such that the screw 250 may rotate along with rotation of the nozzle 212) and wherein said at least one auger is coupled to a motor and is rotatable via the motor ([0065] computing device 216 may be configured to direct the rotational speed with respect to the screw 250 and [0068] relative rotation about the screw 250 may apply additional shearing forces to the molten material 206 in the material channel 204)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said at least one rotatable sleeve of the embodiment of Figure 1 of Hadas to comprise at least one rotatable auger disposed inside of said at least one rotatable sleeve, as taught in the embodiment of Figure 2 of Hadas, and the the at least one rotatable auger to be rotated by the stepper motor of Mo modified with Khoshnevis, Hadas and Niederberger for the benefit of achieving a target viscosity of the molten material at lower temperatures, and increasing the printer speed, as discussed in claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743